DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/12/2019 and 06/24/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li U.S. Patent Application 2018/0083623 (hereinafter “Li”).
Regarding claim 1, Li teaches a method for electrostatic discharge (ESD) protection in a receiver (i.e. receiver 23)(fig.3A), wherein the receiver comprises a reference voltage terminal (i.e. Vddr)(fig.3A), a detection terminal (i.e. receiving terminal Nrv)(fig.3A)(refer to [0049]), at least one set of receiving terminals (implicit)(refer to buffer circuits 231a and 231b)(fig.3A) and at least one set of termination resistors (refer to termination component Zp)(fig.3A), the method comprising: according to a voltage level of the detection terminal (refer to S402)(fig.12), generating a detection result (refer to S402)(fig.12); and according to the detection result, controlling whether to configure said at least one set of termination resistors to be respectively coupled between said at least one set of receiving terminals and the reference voltage terminal (refer to S403 and S407)(fig.12).
Regarding claim 8, Li teaches a receiver (i.e. receiver 23)(fig.3A), comprising: a reference voltage terminal (i.e. Vddr)(fig.3A), arranged to provide the receiver with power (implicit); a detection circuit (i.e. receiving terminal Nrv)(fig.3A)(refer to [0049]), coupled to a detection terminal (i.e. receiving terminal Nrv)(fig.3A)(refer to [0049]) within the receiver (implicit), arranged to generate a detection result according to a voltage level of the detection terminal (refer to S402)(fig.12); at least one set of receiving terminals (implicit)(refer to buffer circuits 231a and 231b)(fig.3A), arranged to receive data (implicit); at least one set of termination resistors (refer to termination component Zp)(fig.3A); and at least one set of switch circuits (i.e. SW1)(fig.3A), coupled to said at least one set of termination resistors (implicit), wherein said at least one set of switch circuits control whether to configure said at least one set of termination resistors to be respectively coupled between said at least one set of receiving terminals and the reference voltage terminal according to the detection result (refer to S403 and S407)(fig.12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1 or 8 above, and further in view of Tao et al. U.S. Patent Application 2012/0036284 (hereinafter “Tao”).
Regarding claim 2, Li teaches the method of claim 1, however Li does not teach wherein in response to the receiver having not finished connecting with a transmitter through a cable, the voltage level of the detection terminal is less than a specific level. However Tao teaches wherein in response to the receiver having not finished connecting with a transmitter through a cable, the voltage level of the detection terminal is less than a specific level (refer to ST22 and ST23)(fig.31). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li to include the cable detection of Tao to provide the advantage of preventing unnecessary operations when there is no cable detected thereby saving power.
Regarding claim 3, Li and Tao teach the method of claim 2, wherein the step of controlling whether to configure said at least one set of termination resistors to be respectively coupled between said at least one set of receiving terminals and the reference voltage terminal comprises: in response to the detection result indicating that the voltage level of the detection terminal is less than the specific level, preventing said at least one set of termination resistors from being respectively coupled between said at least one set of receiving terminals and the reference voltage terminal (refer to Li S403 and S407)(fig.12).
Regarding claim 4, Li teaches the method of claim 1, however Li does not teach wherein in response to the receiver having finished connecting with a transmitter through a cable, the transmitter pulls up the voltage level of the detection terminal to a specific level through the cable. However Tao teaches wherein in response to the receiver having finished connecting with a transmitter through a cable, the transmitter pulls up the voltage level of the detection terminal to a specific level through the cable (refer to [0126]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li to include the cable detection of Tao to provide the advantage of preventing unnecessary operations when there is no cable detected thereby saving power.
Regarding claim 5, Li and Tao teach the method of claim 4, wherein the step of controlling whether to configure said at least one set of termination resistors to be respectively coupled between said at least one set of receiving terminals and the reference voltage terminal comprises: in response to the detection result indicating that the voltage level of the detection terminal has been pulled up to the specific level, configuring said at least one set of termination resistors to be respectively coupled between said at least one set of receiving terminals and the reference voltage terminal (refer to Li S403 and S407)(fig.12).
Regarding claim 6, Li teaches the method of claim 1, however Li does not teach wherein the receiver is a high definition multimedia interface (HDMI) receiver. However Tao teaches wherein the receiver is a high definition multimedia interface (HDMI) receiver ([0002]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li to include the HDMI receiver of Tao to provide the advantage of using a common multimedia interface standard.
Regarding claim 7, Li and Tao teach the method of claim 6, wherein said at least one set of receiving terminals comprises at least one set of transition minimized differential signaling (TMDS) channels (i.e. Tao TMDS Channels 0-3)(fig.2).
Regarding claim 9, Li teaches the receiver of claim 8, however Li does not teach wherein: when the receiver has not finished connecting with a transmitter through a cable, the voltage level of the detection terminal is less than a specific level; and when the receiver has finished connecting with the transmitter through the cable, the transmitter pulls up the voltage level of the detection terminal to the specific level through the cable. However Tao teaches wherein: when the receiver has not finished connecting with a transmitter through a cable, the voltage level of the detection terminal is less than a specific level (refer to ST22 and ST23)(fig.31); and when the receiver has finished connecting with the transmitter through the cable, the transmitter pulls up the voltage level of the detection terminal to the specific level through the cable (refer to [0126]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver of Li to include the cable detection of Tao to provide the advantage of preventing unnecessary operations when there is no cable detected thereby saving power.
Regarding claim 10, Li and Tao teach the receiver of claim 9, wherein: when the detection result indicates that the voltage level of the detection terminal is less than the specific level, said at least one set of switch circuits prevent 
Regarding claim 11, Li teaches the receiver of claim 8, however Li does not teach wherein the receiver is a high definition multimedia interface (HDMI) receiver. However Tao teaches wherein the receiver is a high definition multimedia interface (HDMI) receiver (refer to [0002]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li to include the HDMI receiver of Tao to provide the advantage of using a common multimedia interface standard.
Regarding claim 12, Li and Tao teach the receiver of claim 11, wherein said at least one set of receiving terminals comprises at least one set of transition minimized differential signaling (TMDS) channels (i.e. Tao TMDS Channels 0-3)(fig.2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839